These actions of tort are brought by the plaintiff against the objection of her guardian, who was'appointed by reason of her mental illness. G. L. c. 201, § 6 (as amended through St. 1956, c. 314, § 2). A judge in the Superior Court in each case by order sustained answers in abatement and also ordered to be vacated the appearance of the plaintiff’s attorney. Ride 20 of the Superior Court (1954). The plaintiff appealed. The appeals do not lie. There is no “order decisive of the case founded upon matter of law apparent on the record.” G. L. c. 231, § 96. Summers v. Boston Safe Deposit & Trust Co. 301 Mass. 167, 168-169.

Appeals dismissed.